  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 1 of 16 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 ALLERGAN PLC, BRENTON L.                            )   CLASS ACTION
 SAUNDERS, NESLI BASGOZ, JOSEPH H.                   )
 BOCCUZI, CHRISTOPHER W. BODINE,                     )
 ADRIANE M. BROWN, CHRISTOPHER J.                    )
 COUGHLIN, CAROL ANTHONY                             )
 DAVIDSON, THOMAS C. FREYMAN,                        )
 MICHAEL E. GREENBERG, ROBERT J.                     )
 HUGIN, PETER J. MCDONNELL,                          )
 ABBVIE, INC., and VENICE SUBSIDIARY,                )
 LLC,                                                )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 25, 2019 (the

“Proposed Transaction”), pursuant to which Allergan plc (“Allergan” or the “Company”) will be

acquired by AbbVie, Inc. (“Parent”), a Delaware corporation, and Venice Subsidiary, LLC, a

Delaware limited liability company (“Merger Sub,” and together with Parent, “AbbVie”).

       2.      On June 25, 2019, Allergan’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with AbbVie.          Pursuant to the terms of the Merger Agreement, Allergan’s
  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 2 of 16 PageID #: 2



stockholders will receive $120.30 in cash and 0.8660 of a newly issued share of Parent common

stock for each share of Allergan common stock they own.

       3.      On September 16, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

October 14, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Allergan common stock.




                                                  2
  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 3 of 16 PageID #: 3



       9.     Defendant Allergan is an Ireland corporation and maintains its principal executive

offices at Clonshaugh Business and Technology Park, Coolock, Dublin D17 E400, Ireland.

Allergan’s common stock is traded on the New York Stock Exchange under the ticker symbol

“AGN.”

       10.    Defendant Brenton L. Saunders is President, Chief Executive Officer, and

Chairman of the Board of the Company.

       11.    Defendant Nesli Basgoz is a director of the Company.

       12.    Defendant Joseph H. Boccuzi is a director of the Company.

       13.    Defendant Christopher W. Bodine is a director of the Company.

       14.    Defendant Adriane M. Brown is a director of the Company.

       15.    Defendant Christopher J. Coughlin is a director of the Company.

       16.    Defendant Carol Anthony Davidson is a director of the Company.

       17.    Defendant Thomas C. Freyman is a director of the Company.

       18.    Defendant Michael E. Greenberg is a director of the Company.

       19.    Defendant Robert J. Hugin is a director of the Company.

       20.    Defendant Peter J. McDonnell is a director of the Company.

       21.    The defendants identified in paragraphs 10 through 20 are collectively referred to

herein as the “Individual Defendants.”

       22.    Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       23.    Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                             CLASS ACTION ALLEGATIONS

       24.    Plaintiff brings this action as a class action on behalf of himself and the other public




                                                 3
  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 4 of 16 PageID #: 4



stockholders of Allergan (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        25.     This action is properly maintainable as a class action.

        26.     The Class is so numerous that joinder of all members is impracticable. As of June

21, 2019, there were approximately 327,823,649 shares of Allergan common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        27.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        28.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        29.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        30.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.




                                                  4
  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 5 of 16 PageID #: 5



                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       31.    Allergan is a global pharmaceutical leader focused on developing, manufacturing,

and commercializing branded pharmaceutical, device, biologic, surgical, and regenerative

medicine products for patients around the world.

       32.    The Company markets a portfolio of brands and products primarily focused on four

key therapeutic areas, including medical aesthetics, eye care, central nervous system, and

gastroenterology.

       33.    On June 25, 2019, Allergan’s Board caused the Company to enter into the Merger

Agreement with AbbVie.

       34.    Pursuant to the terms of the Merger Agreement, Allergan’s stockholders will

receive $120.30 in cash and 0.8660 AbbVie shares for each share of Allergan common stock they

own.

       35.    According to the press release announcing the Proposed Transaction:

       AbbVie Inc. (NYSE: ABBV) and Allergan plc (NYSE: AGN) announced that the
       companies have entered into a definitive transaction agreement under which
       AbbVie will acquire Allergan in a cash and stock transaction for a transaction
       equity value of approximately $63 billion, based on the closing price of AbbVie’s
       common stock of $78.45 on June 24, 2019). . . .

       Structure and Governance

       Upon completion of the transaction, AbbVie will continue to be incorporated in
       Delaware as AbbVie Inc. and have its principal executive offices in North Chicago,
       Ill. AbbVie will continue to be led by Richard A. Gonzalez as chairman and chief
       executive officer. Two members of Allergan’s Board, including chairman and chief
       executive officer, Brent Saunders, will join AbbVie’s Board upon completion of
       the transaction.




                                               5
  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 6 of 16 PageID #: 6



       Transaction Details

       Under the terms of the Transaction Agreement, Allergan Shareholders will receive
       0.8660 AbbVie Shares and $120.30 in cash for each Allergan Share that they hold,
       for a total consideration of $188.24 per Allergan Share.2 The transaction represents
       a 45% premium to the closing price of Allergan’s Shares on June 24, 2019.

       AbbVie anticipates that the Acquisition will provide annual pre-tax synergies and
       other cost reductions of at least $2 billion in year three while leaving investments
       in key growth franchises untouched. The synergies and other cost reductions will
       be a result of optimizing the research and early stage portfolio, and reducing
       overlapping R&D resources (~50%), driving efficiencies in SG&A, including sales
       and marketing and central support function costs (~40%), and eliminating
       redundancies in manufacturing and supply chain, and leveraging procurement
       spend (~10%). The synergies estimate excludes any potential revenue synergies.3

       AbbVie is expected to generate significant annual operating cash flow, which will
       support a debt reduction target of $15 to $18 billion before the end of 2021, while
       also enabling a continued commitment to Baa2/BBB or better credit rating and
       continued dividend growth.

       It is expected that, immediately after the closing of the Acquisition, AbbVie
       Shareholders will own approximately 83% of AbbVie on a fully diluted basis and
       the Allergan Shareholders will own approximately 17% of AbbVie on a fully
       diluted basis.

       36.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Sections 5.3(a) of the Merger Agreement provides:

       Subject to any actions which Allergan is required to take so as to comply with the
       requirements of the Takeover Rules, from the date of this Agreement until the
       earlier of Effective Time and the valid termination of this Agreement pursuant to
       and in accordance with Article 9, except as otherwise set forth in this Section 5.3,
       Allergan shall not, and it shall cause its Subsidiaries and its and their respective
       directors, officers and employees not to, and it shall use reasonable best efforts to
       cause its and its Subsidiaries’ other Representatives not to, directly or indirectly:

       (i) solicit, initiate or take any action to knowingly facilitate or knowingly encourage
       (including by way of furnishing information to any Person in connection with) the
       submission of any Allergan Alternative Proposal or any indication, proposal or
       inquiry that would reasonably be expected to lead to an Allergan Alternative



                                                 6
Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 7 of 16 PageID #: 7



   Proposal;

   (ii) enter into or participate in any discussions or negotiations with, furnish any
   information relating to Allergan or any of its Subsidiaries to, or afford access to the
   business, properties, assets, books or records of Allergan or any of its Subsidiaries
   to, otherwise cooperate in any way with, or knowingly assist, participate in,
   knowingly facilitate or knowingly encourage any effort by, any Third Party that
   would reasonably be expected to seek to make, or has made, an Allergan
   Alternative Proposal (except to notify such Person as to the existence of the
   provisions of this Section 5.3);

   (iii) (A) withdraw or qualify, amend or modify in any manner adverse to AbbVie,
   the Scheme Recommendation or the recommendation contemplated by Section
   3.6(c), if applicable, (B) fail to include the Scheme Recommendation in the Scheme
   Document or the Proxy Statement, (C) recommend, adopt or approve or publicly
   propose to recommend, adopt or approve any Allergan Alternative Proposal or (D)
   fail to reaffirm the Scheme Recommendation in a statement complying with Rule
   14e-2(a) under the Exchange Act with regard to an Allergan Alternative Proposal
   or in connection with such action by the close of business on the 10th Business Day
   after the commencement of such Allergan Alternative Proposal under Rule 14e-
   2(a) (any of the foregoing in this clause (iii), an “Allergan Change of
   Recommendation”);

   (iv) take any action to make any “moratorium”, “control share acquisition”, “fair
   price”, “supermajority”, “affiliate transactions” or “business combination statute or
   regulation” or other similar anti-takeover laws and regulations under applicable
   Law inapplicable to any Third Party or any Allergan Alternative Proposal; or

   (v) enter into any agreement in principle, letter of intent, term sheet, merger
   agreement, acquisition agreement, option agreement or other agreement providing
   for or relating to an Allergan Alternative Proposal (other than an Allergan
   Alternative Proposal NDA).

   Nothing contained herein shall prevent the Allergan Board from (x) complying with
   Rule 14e-2(a) under the Exchange Act with regard to an Allergan Alternative
   Proposal, so long as any action taken or statement made to so comply is consistent
   with this Section 5.3(a) or (y) making any required disclosure to the Allergan
   Shareholders if the Allergan Board determines in good faith, after consultation with
   outside legal counsel, that the failure to take such action would reasonably be
   expected to be inconsistent with applicable Law; provided that any Allergan
   Change of Recommendation involving or relating to an Allergan Alternative
   Proposal may only be made in accordance with the provisions of Section 5.3(b),
   Section 5.3(c), Section 5.3(d) and Section 5.3(e). For clarity, a “stop, look and
   listen” disclosure or similar communication of the type contemplated by Rule 14d-
   9(f) under the Exchange Act shall not constitute an Allergan Change of
   Recommendation.



                                             7
  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 8 of 16 PageID #: 8




       Additionally, Allergan shall, and shall cause its Subsidiaries and its and their
       respective directors, officers and employees to, and shall use reasonable best efforts
       to cause its and its Subsidiaries’ other Representatives to, cease immediately and
       cause to be terminated any and all existing activities, discussions or negotiations, if
       any, with any Third Party conducted prior to the date of this Agreement with respect
       to any Allergan Alternative Proposal or with respect to any indication, proposal or
       inquiry that could reasonably be expected to lead to an Allergan Alternative
       Proposal. Allergan will promptly (and in each case within 72 hours from the date
       of this Agreement) request from each Person (and such Person’s Representatives)
       that has executed a confidentiality agreement during the last eighteen months in
       connection with its consideration of making an Allergan Alternative Proposal to
       return or destroy (as provided in the terms of such confidentiality agreement) all
       confidential information concerning Allergan or any of its Subsidiaries and shall
       promptly (and in each case within 72 hours from the date of this Agreement)
       terminate all physical and electronic data access previously granted to each such
       Person.

       37.    Additionally, the Company must promptly advise AbbVie of any proposals or

inquiries received from other parties. Section 5.3(c) of the Merger Agreement states:

       Allergan shall notify AbbVie promptly (but in any event within 48 hours) if any
       Allergan Alternative Proposal or any indication, proposal or inquiry by a Third
       Party that would reasonably be expected to make an Allergan Alternative Proposal,
       is received by Allergan. Each such notice shall be provided in writing and shall
       identify the Third Party making, and, to the extent applicable, the material terms
       and conditions (including price) of, any such Allergan Alternative Proposal,
       indication, proposal or inquiry. Following such initial notice, Allergan shall keep
       AbbVie reasonably informed, on a reasonably current basis, of any material
       changes in the status and details of any such Allergan Alternative Proposal,
       indication, proposal or inquiry and shall promptly (but in no event later than 24
       hours after receipt) provide to AbbVie copies of all material correspondence and
       written materials sent or provided by or to Allergan or any of its Subsidiaries (or
       any of its or their respective Representatives) that describes any terms or conditions
       of any Allergan Alternative Proposal. Neither Allergan nor any of its Subsidiaries
       will enter into any agreement with any Person which prohibits Allergan from
       providing any information to AbbVie in accordance with, or otherwise complying
       with, this Section 5.3.

       38.    Moreover, the Merger Agreement contains a “fiduciary out” provision permitting

the Board to change its recommendation of the Proposed Transaction under extremely limited

circumstances, and grants AbbVie a “matching right” with respect to any “Superior Proposal”




                                                 8
  Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 9 of 16 PageID #: 9



made to the Company. Section 5.3(e) of the Merger Agreement provides:

        The Allergan Board and Allergan, as applicable, shall not take any of the actions
        contemplated by Section 5.3(d) unless prior to taking such action (i) Allergan has
        notified AbbVie, in writing at least three Business Days before taking such action,
        that Allergan intends to take such action, which notice attaches, in the case of an
        Allergan Change of Recommendation pursuant to Section 5.3(d)(A) in response to
        an Allergan Superior Proposal or the termination of this Agreement pursuant to
        Section 5.3(d)(B) and Section 9.1(a)(ii)(B), the most current version of each
        proposed Contract providing for or related to such Allergan Superior Proposal
        (including any Contract relating to financing or expense reimbursement) and the
        identity of the Third Party(ies) making the Allergan Superior Proposal or, in the
        case of an Allergan Intervening Event, a reasonably detailed description of the facts
        relating to such Allergan Intervening Event, (ii) if requested by AbbVie, during
        such three Business Day period, Allergan and its Representatives shall have
        discussed and negotiated in good faith with AbbVie (to the extent that AbbVie
        desires to so discuss or negotiate) regarding any proposal by AbbVie to amend the
        terms of this Agreement in response to such Allergan Superior Proposal or other
        potential Allergan Change of Recommendation and (iii) after such three Business
        Day period, the Allergan Board determines in good faith, after consultation with a
        financial advisor of nationally recognized reputation and outside legal counsel and
        taking into account any proposal by AbbVie to amend the terms of this Agreement,
        that in the case of any such action in connection with an Allergan Alternative
        Proposal, such Allergan Alternative Proposal continues to constitute an Allergan
        Superior Proposal (it being understood and agreed that in the event of any
        amendment to the financial terms or other material terms of any such Allergan
        Superior Proposal, a new written notification from Allergan consistent with that
        described in clause (i) of this Section 5.3(e) shall be required, and a new notice
        period under clause (i) of this Section 5.3(e) shall commence, during which notice
        period Allergan shall be required to comply with the requirements of this Section
        5.3(e) anew, except that such new notice period shall be for two Business Days (as
        opposed to three Business Days)). After delivery of such written notice pursuant to
        this Section 5.3(e), Allergan shall promptly inform AbbVie of all material
        developments affecting the material terms of any such Allergan Superior Proposal
        and shall promptly provide AbbVie with copies of any additional written materials
        received or sent that are material to such Allergan Superior Proposal.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

        39.    Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction, which scheduled a stockholder vote on the Proposed Transaction for October 14,

2019.




                                                 9
 Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 10 of 16 PageID #: 10



       40.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       41.     First, the Proxy Statement omits material information regarding the Company’s and

AbbVie’s financial projections.

       42.     With respect to the Company’s financial projections, the Proxy Statement fails to

disclose, for each set of projections: (i) all line items used to calculate EBITDA; (ii) all line items

used to calculate unlevered free cash flow; and (iii) a reconciliation of all non-GAAP to GAAP

metrics.

       43.     With respect to AbbVie’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate EBITDA; (ii) all line items used to calculate unlevered

free cash flow; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       44.     The Proxy Statement also fails to disclose the synergies expected to result from the

Proposed Transaction.

       45.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       46.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction, J.P.

Morgan Securities LLC (“JPM”).

       47.     With respect to JPM’s Analyst Price Targets analyses, the Proxy Statement fails to

disclose: (i) the price targets observed by JPM in the analyses; and (ii) the sources thereof.




                                                  10
 Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 11 of 16 PageID #: 11



        48.     With respect to JPM’s Public Trading Multiples analyses, the Proxy Statement fails

to disclose the individual multiples and metrics for the companies observed by JPM in the analyses.

        49.     With respect to JPM’s Selected Transaction Analysis, the Proxy Statement fails to

disclose the individual multiples and metrics for the transactions observed by JPM in the analysis.

        50.     With respect to JPM’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) all line items used to calculate unlevered free cash flow for Allergan and AbbVie;

(ii) the ranges of terminal values for Allergan and AbbVie; (iii) the individual inputs and

assumptions underlying the perpetual growth rates ranging from 0.5% to 1.5% and negative 1.0%

to 0.0%; (iv) the individual inputs and assumptions underlying the range of discount rates from

8.5% to 9.5%; and (v) the number of fully diluted shares outstanding of Allergan and AbbVie.

        51.     With respect to JPM’s Value Creation Analysis, the Proxy Statement fails to

disclose the estimated value of the synergies used by JPM in the analysis.

        52.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        53.     Third, the Proxy Statement omits material information regarding potential conflicts

of interest of JPM.

        54.     The Proxy Statement fails to disclose the amount of compensation and financial

benefits JPM and its affiliates receive for acting as an agent bank and lender under outstanding

credit facilities of Allergan.

        55.     Similarly, the Proxy Statement fails to disclose the amount of compensation and

financial benefits JPM and its affiliates receive for acting as an agent bank and lender under

outstanding credit facilities of AbbVie.




                                                11
 Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 12 of 16 PageID #: 12



       56.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       57.     Fourth, the Proxy Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       58.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       59.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Transaction; (ii) Recommendation of the Allergan Board of

Directors and Allergan’s Reasons for the Transaction; (iii) Opinion of J.P. Morgan Securities LLC;

and (iv) Allergan Unaudited Prospective Financial Information.

       60.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Allergan

       61.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       62.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in



                                                 12
 Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 13 of 16 PageID #: 13



light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Allergan is liable as the issuer

of these statements.

       63.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       64.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       65.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       66.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       67.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       68.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                       Claim for Violation of Section 20(a) of the 1934 Act
                         Against the Individual Defendants and AbbVie

       69.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                 13
 Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 14 of 16 PageID #: 14



       70.     The Individual Defendants and AbbVie acted as controlling persons of Allergan

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of Allergan and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       71.     Each of the Individual Defendants and AbbVie was provided with or had unlimited

access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       72.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.      The Proxy Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy Statement.

       73.     By virtue of the foregoing, the Individual Defendants and AbbVie violated Section

20(a) of the 1934 Act.

       74.     As set forth above, the Individual Defendants and AbbVie had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934




                                                 14
 Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 15 of 16 PageID #: 15



Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  15
Case 1:19-cv-01790-UNA Document 1 Filed 09/24/19 Page 16 of 16 PageID #: 16



Dated: September 24, 2019              RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Brian D. Long (#4347)
                                      Gina M. Serra (#5387)
                                      300 Delaware Avenue, Suite 1220
OF COUNSEL:                           Wilmington, DE 19801
                                      Telephone: (302) 295-5310
RM LAW, P.C.                          Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300       Email: bdl@rl-legal.com
Berwyn, PA 19312                      Email: gms@rl-legal.com
Telephone: (484) 324-6800
Facsimile: (484) 631-1305              Attorneys for Plaintiff




                                     16
